PER CURIAM.
The trial court granted a new trial to defendants because of jury taint, as detailed by the trial court in the appealed order.
There has been no clear showing that the trial court abused its discretion in granting a new trial. Cloud v. Fallis, 110 So.2d 669 (Fla.1959). We have considered the action in light of the criteria found in Florida Power Corporation v. Smith, 202 So.2d 872 (2d D.C.A.Fla.1967), and are of the opinion that no reversible error has been made to appear.
Affirmed.
WALDEN and MAGER, JJ., and KIRKLAND, THOMAS, Associate Judge, concur.